Being unable to agree with the majority opinion, I respectfully dissent.
As the majority notes, appellant's supervisor, Bruce Smith, was found to be a classified employee. I find it difficult to conclude that, he being classified, appellant can be deemed an unclassified employee.
Decisions regarding the classification of persons in other positions at the Department of Development generally may not be relevant to appellant's appeal; *Page 507 
nonetheless, a decision of SPBR regarding her immediate supervisor cannot be ignored. Although consistency cannot always be achieved in decisions regarding all positions in the overall picture of state employment, consistency between appellant and her immediate supervisor is a desirable result. Whether or not the prior decision of SPBR regarding appellant's supervisor Smith is actually made a part of the record on appeal, it is a public document whose facts reflect that a consistent approach to appellant's and Smith's cases necessitates a finding that appellant is a classified employee.
Thus, I dissent.